IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALTON D. BRoWN, )
Plaintiff, §
vs. § Civil No. 16-1081
TOM WOLF, et al., §
Defendants. §
oPINIoN AND oRl)ERl

 

Before the Court is an appeal (ECF No. 124) filed by Plaintiff, Alton D. Brown (“Brown”
or “Plaintiff”) requesting review of the magistrate judge’s Memorandum Opinion and Order dated
September l8, 2018 (ECF No. l 17) (the “Order”), Which ordered that the Amended Complaint filed
at ECF No. 116 be stricken from the docket and that Plaintiff not be given leave to file another
amended complaint

Upon review of the matters raised by Brown, the Court concludes that the Order appealed
from is neither clearly erroneous nor an abuse of discretion. Therefore, Brown’s appeal Will be
dismissed

Standard of Review

The Federal Magistrates Act, 28 U.S.C. §§ 631-639, provides two separate standards for
judicial review of a magistrate judge’s decision: (i) “de novo” for magistrate resolution of
dispositive matters, 28 U.S.C. § 636(b)(l)(B)-(C), and (ii) “clearly erroneous or contrary to laW”

for magistrate resolution of nondispositive matters. 28 U.S.C. § 636(b)(l)(A). Accord FED. R. CIV.

 

1 This action Was reassigned to this Court’s docket on October l2, 2018. ECF No. 202.
l

 

 

P. 72(a), (b); Local Civil Rule 72.1(C)(2); see Cz'pollone v. Liggett Group, Inc., 785 F.2d 1108,
1113 (3d Cir. 1986).

The Order of September 18, 2018, was for a non-dispositive matter under 28 U.S.C. §
636(b)(1)(A) and, thus, will not be disturbed unless it is found to be clearly erroneous or contrary
to law. A finding is clearly erroneous “when although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and firm conviction that a mistake has been
committed.” Ana'erson v. Cily ofBessemer Cily, N.C., 470 U.S. 564, 573 (1985) (citing Um`ted
States v. Um'ted States Gypsum Co,, 333 U.S. 364 (1948)).

Discussion

This case was received by the Clerk of Court on July 22, 2016, with the filing by Brown of
a Motion for Leave to Proceed in forma pauperis, accompanied by an eighteen (18) page
handwritten civil rights Complaint. The Complaint names 45 defendants and concerns his medical
treatment at SCI-Greene for prostate issues. In his Complaint, Brown alleges that test results
indicated that he had prostate cancer, but that the doctor suggested a prostate biopsy before
treatment would commence In his Complaint, Brown alleges that he is refusing treatment because
he is not being given enough information to allow him to give his informed consent and that he is
being denied such information because of Defendants’ desire to punish him on account of his
litigious behavior. Through the Complaint, Brown alleges that although his medical records reflect
that he is refusing treatment, in reality, he is exercising his right of informed consent before making

a decision regarding the proposed care.

 

The matter was referred to Magistrate Judge Cynthia Reed Eddy for pretrial proceedings in

accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and the Local Rules of Court

for Magistrate Judges. The Magistrate Judge recommended that Plaintiff" s request for in forma
pauperis be denied and the case be closed as Brown had not shown that he was in imminent danger
of serious physical injury.2 The Court adopted the report and recommendation as the opinion of
the Court, and the case was dismissed without prejudice to Plaintiff reopening it by paying the full
statutory and administrative filing fees, totaling $400.00. (ECF No. 8). Thereafter, Plaintiff filed
a Notice of Appeal of that Grder to the United States Court of Appeals for the Third Circuit (ECF
No. 9), which was docketed at Court of Appeals No. 16~4135.

While the case was on appeal, on March 13, 2017, Brown filed Case No. 17-0321, in which
he named seven (7) medical defendants in a fourteen (14) page handwritten Complaint. In that
case, Brown alleges that he is not receiving proper medical treatment for pain associated with his
prostate cancer.

On August 7, 2017, the Court of Appeals issued an Opinion remanding this case, Civil No.
16-1081, back to this Court for further proceedings (ECF No. 13). On August 30, 2017, the case
was reopened and, the next day, Brown’s Motion for Leave to Proceed IFP was granted and his
Complaint was filed on September 1, 2017. (ECF No. 16). On December ll, 2017, this case was
consolidated with Civil Action No. 17-0321, as the causes of action asserted in both Complaints

are virtually identical.

 

2 F ederal courts, including members of this Court, have repeatedly denied Plaintiff’ s requests

for in forma pauperis status pursuant to 28 U.S.C. § 1915(g) as Plaintiff has had three prior
qualifying dismissals
3

 

ln light of the consolidation of the two cases, Brown was granted leave until April 2, 2018,
to file an Amended Complaint. Brown was specifically warned that the opportunity to file an
Amended Complaint was not an invitation to enlarge the lawsuit by filing new allegations not
related to the allegations in the Complaints filed in 16-cv-1081 or 17~cv-0321, or by adding
defendants not related to the allegations in those original Complaints.

Thereafter, Brown sought two extensions in which to file his Amended Complaint. Each of
these requests was granted and Plaintiff Was given an extension until June 29, 2018, to file an
Amended Complaint. Although Brown had been told that no further extensions would be granted,
on July 17, 2018, Magistrate Judge Eddy once again extended Plaintiff’s filing deadline to August
10, 2018. On August 1, 2018, Plaintiff again requested an extension to file the Amended Complaint,
which was granted Brown was advised that his Amended Complaint must adhere to Federal Rule
of Civil Procedure 8(a) and he was again told that the opportunity to file an Amended Complaint
was not an invitation to enlarge the lawsuit by filing new allegations and claims unrelated to those
set forth in the original Complaints.

Gn August 29, 2018, Brown filed a Notice with the Court stating that he was unable to mail
the Amended Complaint due to the weight of the Amended Complaint, and that he was going to
have to mail the Amended Complaint in five parts.

On September 13, 2018, the Court received Plaintiffs overdue “Amended Complaint.”
(ECF No. 116). The Amended Complaint is 108 pages long, vastly expands the scope of the two
original Complaints, now names 382 defendants, and contains allegations dating back to 2004.

l\/Iagistr'ate Judge Eddy found that the Amended Complaint was an abuse of the Prison

Litigation Reform Act (“PLRA”) and the judicial process. As explained in the Memorandum

 

 

Gpinion and Order, Magistrate Judge Eddy found that allowing all of the claims in the Amended
Complaint “to accompany his allegation of imminent danger would have the effect of undoing
Congress’s intent in enacting the PLRA, which was to “‘ensure that the flood of non-meritorious
claims does not submerge and effectively preclude consideration of the allegations with merit”’.”
Memorandum Opinion at 8 (quoting Brown v. Lyons, 977 F.Supp.2d 475, 482 (E.D.Pa. 2013)
(quoting Jones v. Bock, 549 U.S. 199, 203 (2007); and citing Abdul-Akbar v, McKelvie, 239 F.3d
307, 312-15 (3d Cir. 2001) (en banc)).

Upon review of the record in this matter, this Court finds that the decision of the magistrate
judge to strike the Amended Complaint was neither clearly erroneous nor contrary to law. Although
Brown was instructed by the Court on numerous occasions that his Amended Complaint could not
be expanded beyond the two original Complaints, Brown filed a 100 page Amended Complaint
completely contrary to the directions of the Court. The Amended Complaint includes numerous
new allegations which are not related to the original Complaints, many of which are against new
defendants, and do not involve any threat of imminent danger. ln fact, many of the allegations
relate to actions that occurred well over a decade ago. This case was reopened over two (2) years
ago and the case has virtually been at a standstill, waiting for Plaintiff to file his Amended

Complaint.3 Plaintiff was well aware of the risk of failing to comply with the numerous Court

 

3 The Court takes judicial notice that on November 9, 2017, Brown filed a case in the Court

of Common Pleas of Fayette County against SCI-Fayette personnel and medical personnel relating
to his treatment for prostate cancer at that institution Defendants removed the case to this Court
on August 27, 2018, and the case has been docketed at Case No. l8-cv-1130. Currently pending in
that case is a motion to consolidate that case with the instant case. (ECF No. 25). Plaintiff" s
response to that motion is due by December 28, 2018. The Commonwealth Defendants’ motion
to dismiss, as well as the answering date for medical personnel, has been deferred pending the
resolution of the consolidation issue.

 

Orders advising him that he could not enlarge his allegations, especially in light of the decision in
Brown v, Lyons, in which Plaintiff was the named plaintiff He chose to ignore that advice and as
a result, the Court finds that the Order striking his 100-page Amended Complaint was neither
clearly erroneous nor contrary to law.
Conclusion

For the reasons stated above, the Court concludes that the decision and Order of the
magistrate judge to strike Plaintiff"s Amended Complaint was neither clearly erroneous nor
contrary to law. Accordingly, Brown’s appeal is DENIEI).

This matter will proceed based upon the Plaintiff’ s Complaint filed at Civil Action No. 16-
1081 at ECF No. 16; and based upon the Complaint originally filed at consolidated case Civil
Action No. 17-321 at ECF No. 6, refiled as Supplemental Complaint at Civil Action No. 16-1081

at ECF No. 118. This matter is referred back to the l\/lagistrate judge for further proceedings

IT IS SO ORDERED.

Marilyn 54 Hf)/ an
United States District Court Judge

 

 

cc: ALTON D. BROWN, pro se
DL-4686
SCI Fayette
48 Overlook Drive
LaBelle, PA 15450-1050
(Via U.S. First Class Mail)

All Counsel of Record
(via ECF electronic notification)

 

 

